Citation Nr: 0402077	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-07 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran meets basic eligibility requirements for 
entitlement to Department of Veterans Affairs non-service-
connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The appellant (veteran) had active service from July 1961 to 
June 1963.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, in which the RO notified the veteran that 
he was not eligible for non-service-connected pension 
benefits.  The veteran submitted a timely notice of 
disagreement (NOD) with that determination in March 2002, 
and, after the RO issued a statement of the case in June 
2002, the veteran's timely substantive appeal was received in 
June 2002.

The veteran requested a hearing before the Board.  The 
requested hearing was conducted in March 2003 by the 
undersigned Acting Veterans Law Judge.

The Board notes that, during his hearing before the Board, 
the veteran provided testimony regarding a left ankle injury, 
although he was aware that no claim regarding a left ankle 
injury was on appeal before the Board.  The veteran testified 
that he wished to submit a claim of entitlement to service 
connection for that injury.  This testimony is REFERRED to 
the RO for action as necessary.


FINDING OF FACT

The veteran, whose active military service was from July 1961 
to June 1963, did not have active military service during a 
period of war as defined for VA benefits purposes.


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101, 1521(a), (j), 5107(a) (West 2002); 38 C.F.R. 
§§ 3.2, 3.3, 3.6 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he should be granted VA non-
service-connected pension benefits because he is disabled.  
He also testified to his belief that, since he served during 
the Bay of Pigs crisis, his service should be considered 
wartime service.

The sole question before the Board is whether the veteran 
meets the threshold eligibility requirements established by 
statute for a non-service-connected pension.  Eligibility for 
VA pension benefits requires an initial showing that the 
claimant is a veteran who served on active duty for at least 
90 days during a period of war.  38 U.S.C.A. § 1521; 38 
C.F.R. §§ 3.2, 3.314 (2003). 

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2003); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for non-
service-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The service department records establish that the veteran 
served from July 1961 to June 1963, and the veteran verified, 
during his testimony before the Board, that the service 
department's records are correct.  

Whether a veteran's service includes wartime service is a 
matter of law.  The term "period of war" is currently defined 
by statute to mean the Spanish-American War (from April 21, 
1898, to July 4, 1902), the Mexican border period (from May 
9, 1916, to April 5, 1917), World War I (April 6, 191,7 to 
November 11, 1918), World War II (December 7, 1941, to 
December 31, 1946), the Korean conflict (June 27, 1950, to 
January 31, 1955), the Vietnam era (February 28, 1961, to May 
7, 1975, for veterans serving in Vietnam, and from August 5, 
1964, to May 7, 1975, for all other cases), and the Persian 
Gulf War (from August 2, 1990 and ending on a date yet to be 
prescribed).  38 U.S.C.A. § 101(7), (8), (9), (11), (29); see 
38 C.F.R. § 3.2.  

The veteran's essential argument is that he would have served 
during a period of war if war had occurred during his 
service, and that he has significant disability resulting 
from his service.  However, the Board is without authority to 
grant relief on this basis.  The Board is bound by the law 
made applicable to it by statute, regulations, and the 
precedential decisions of the appellate courts, and it is 
without authority to grant pension benefits to a veteran who 
does not meet the statutory eligibility requirements for non-
service-connected pension.  See 38 U.S.C.A. § 7104; Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(payment of money from the Federal Treasury must be 
authorized by a statute). 

The Board has considered whether further development of this 
claim is required under the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Under the VCAA, VA has a duty to 
notify a claimant of any specific information and evidence 
needed to substantiate and complete a claim.  Further, VA 
must tell a claimant what specific part of that evidence he 
must provide, and what specific part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The record in this case does not reflect that the veteran was 
informed of the provisions of the VCAA or of VA's duty to 
assist him.  The record does not reflect that the veteran has 
been advised as to his responsibility to identify evidence to 
substantiate his claim, or of VA's duty to assist a veteran 
to develop a claim.  The record does reflect that the veteran 
was notified of the threshold wartime service requirement set 
by statute for basic eligibility for non-service-connected 
pension benefits.  The record further reflects that the 
veteran was provided notice of the defined periods of war, as 
set by statute and regulation.  Thus, VA has provided due 
process to the veteran.

A determination as to whether the veteran served during a 
period of war is ordinarily based on only one fact, the 
veteran's period of active service.  In this case, because 
the definition of wartime service during the Vietnam era 
(February 28, 1961, to May 7, 1975, for veterans serving in 
Vietnam, and from August 5, 1964, to May 7, 1975, for all 
other cases) is defined in two ways, a second fact, whether 
or not the veteran had foreign service in Vietnam, is also 
required.  

These two facts, the dates of the veteran's service, and 
whether he was stationed on foreign soil, must, by law, be 
provided to VA by the service department.  The service 
department has supplied these facts, and the veteran has 
acknowledged that the facts as to his dates and locations of 
active service, as provided by the service department, are 
accurate.  The veteran does not contend that he had foreign 
service, or that he served in Vietnam, or that the facts as 
to the dates of his service have been incorrectly supplied by 
the service department.  

No further development under the VCAA or previously existing 
law is warranted because there is no possibility whatsoever 
that any further development could substantiate the claim.  
See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); 
see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
[holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law].

As a matter of law, the veteran did not serve during a period 
of war, and his appeal for non-service-connected pension 
benefits must be denied, since he does not meet the threshold 
statutory requirement for eligibility for that benefit.


ORDER

The appeal for non-service-connected pension benefits is 
denied.



	                        
____________________________________________
	MICHAEL S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



